       Case 1:19-cv-00192-GSK Document 108             Filed 11/21/19    Page 1 of 3




                 UNITED STATES COURT OF INTERNATIONAL TRADE


 INVENERGY RENEWABLES LLC,

                   Plaintiff,

           and

 SOLAR      ENERGY      INDUSTRIES
 ASSOCIATION, CLEARWAY ENERGY
 GROUP LLC and EDF RENEWABLES, INC.,

                   Plaintiff-Intervenors,
           v.

 UNITED STATES OF AMERICA, OFFICE
 OF THE UNITED STATES TRADE                      Before: Judge Gary S. Katzmann
 REPRESENTATIVE, UNITED STATES                   Court No. 19-00192
 TRADE REPRESENTATIVE ROBERT E.
 LIGHTHIZER, U.S. CUSTOMS AND
 BORDER PROTECTION, and ACTING
 COMMISSIONER OF U.S. CUSTOMS AND
 BORDER   PROTECTION     MARK   A.
 MORGAN,

                   Defendants,

           and

 HANWHA Q CELLS USA, INC.,

                   Defendant-Intervenor.


                    TEMPORARY RESTRAINING ORDER EXTENSION

       On November 7, 2019, upon consideration of Plaintiff Invenergy Renewables LLC’s

(“Invenergy”) motion for a temporary restraining order filed on October 22, 2019 (ECF No. 16),

the court entered a Temporary Restraining Order (“TRO”), ECF No. 68, restraining the Defendant

United States (“the Government”), together with its delegates, officers, agents, servants, and

employees, from implementing the Withdrawal of Bifacial Solar Panels Exclusion to the Solar
         Case 1:19-cv-00192-GSK Document 108             Filed 11/21/19     Page 2 of 3
Court No. 19-00192                                                                           Page 2


Products Safeguard Measure, 84 Fed. Reg. 54,244 (USTR Oct. 9, 2019) (“Withdrawal”). Pursuant

to CIT R. 65(b)(2), the court may extend a TRO for a like period of time “for good cause.”

         The court finds good cause to extend the TRO for the following reasons: (1) the factors

considered by the court in entering the TRO remain valid at this time; (2) the Government filed a

motion to dismiss on November 8, 2019, ECF No. 74, for which the response time has not yet

expired, CIT R. 7; (3) AES DE filed a partial consent motion to intervene on November 18, 2019,

for which the response time has not yet expired, ECF No. 99, CIT R. 7; and (4) the court held a

hearing on Invenergy’s motion for a preliminary injunction, ECF Nos. 96, 57, on November 13,

2019, and the motion remains under consideration by the court. Extending the TRO, pursuant to

CIT Rule 65(b)(2), will preserve the status quo until the court rules on Invenergy’s motion for a

preliminary injunction and/or the Government’s motion to dismiss.         See, e.g., One World

Technologies, Inc. v. United States, No. 19-00017, (CIT Feb. 21, 2019) (order extending

temporary restraining order) (finding good cause existed to extend a TRO in order to preserve the

status quo); Cementos Anahuac Del Golfo, S.A. v. United States, 13 CIT 981, 987, 727 F. Supp.

620, 625 (1989) (same). See also United States v. United Mine Workers of Am., 330 U.S. 258,

310–11 (1947).

    On consideration of all papers and proceedings had herein, and upon due deliberation, it is

hereby

         ORDERED that the Temporary Restraining Order, ECF No. 68, is extended for fourteen

days; and it is further

         ORDERED that Defendants, Office of the United States Trade Representative and the

United States Trade Representative, Robert E. Lighthizer, together with its delegates, officers,

agents, servants, and employees, shall be temporarily restrained from entering the Withdrawal of
         Case 1:19-cv-00192-GSK Document 108               Filed 11/21/19      Page 3 of 3
Court No. 19-00192                                                                           Page 3


Bifacial Solar Panels Exclusion to the Solar Products Safeguard Measure, 84 Fed. Reg. 54,244

(USTR Oct. 9, 2019) (“Withdrawal”), into effect; and it is further

        ORDERED that Defendants, Office of the United States Trade Representative and the

United States Trade Representative, Robert E. Lighthizer, together with its delegates, officers,

agents, servants, and employees, shall be temporarily restrained from making any modification to

the Harmonized Tariff Schedule of the United States that includes or reflects the Withdrawal; and

it is further

        ORDERED that Defendants, U.S. Customs and Border Protection, its delegates, officers,

agents, and employees are hereby temporarily restrained from enforcing or making effective the

Withdrawal or any modifications to the Harmonized Tariff Schedule of the United States reflecting

or including the Withdrawal; and it is further

        ORDERED that, pursuant to USCIT Rule 65(c), during the pendency of the TRO, Plaintiff

shall continue the bond with the court, in the amount of $1.00; and it is further

        ORDERED that, pursuant to Rule 65(b), the Extended Temporary Restraining Order shall

expire on the earlier of December 5, 2019, or the date upon which this court rules upon Plaintiff’s

motion for a preliminary injunction.

        SO ORDERED.

                                                              /s/ Gary S. Katzmann
                                                              Gary S. Katzmann, Judge

 Dated: November 21, 2019
        New York, New York
